Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to applicant arguments filled on 01/26/2012.
Claims 1-2, 4-6, 11, 12, 14-16, 
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1 and 11 recite providing data for the user computing device; receiving search criteria; querying the database for records matching; and sending search result associated with the records. The querying and matching steps, as drafted, are a process that, under their broadest reasonable interpretations, are directed towards 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a computing device and a database, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The claims recite the additional element of receiving charter information of a plurality of charter aircraft and booking at least a portion of the given aircraft which are considered limitations directed to insignificant extra-solution activity that do not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. For example, in the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 6-8, where “The present disclosure provides a description of systems and methods for providing and managing flight information and travel planning. [0007]A method may utilize a computing device associated with an entity. The computing device may receive, from a charter flight transportation provider and via an application programming interface associated with 
a user computing device, data for the user computing device to generate a single user interface comprising charter flight information for at least one charter flight of the plurality of charter flights, commercial flight information for at least one commercial flight of the plurality of commercial flights, and fields to enter search criteria. The search criteria including a starting location selection field, an end location selection field, and a date selection field. The computing device may receive, from the user computing device, user-input search criteria comprising user starting location, user ending location, and date of travel. The computing device may query, based on the user-input search criteria, the database for records matching the user-input search criteria. The computing device may send, to the user computing device, search results associated with records matching the user-input search criteria. [0008]A computing device may include a processor and a memory storing instructions that, when executed by the processor, causes the computing device to perform the above-described method.”
The claims recite the additional element of receiving information and booking a flight which amounts to extra-solution activity concerning mere data gathering, storing and transmitting. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-10 and 12-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2020/0182637 A1) in view of Fox et al. (US 2018/0101802 A1).


In claim 1, a method comprising: 
Kumar teaches:
receiving, by a computing device associated with an entity, from a charter transportation provider and via an application programming interface associated with the entity, charter information for a plurality of charter aircraft or flights, wherein the charter information comprises, for a given aircraft of the charter transportation provider, a home base, one or a plurality of potential departure airports or starting locations, one or a plurality of potential landing airports or ending locations, and a charter price per hour or a price per route for the given aircraft (Para. 32 wherein querying a mode/origin destination database. Para. 93 wherein “The travel window for a segment may be defined using absolute times, or via link to future events in an electronic calendar or 
storing, by the computing device and in a database, one or more records for the charter transportation provider based on the charter information for the plurality of charter aircraft or flights (Para. 147 and Fig. 5a and 5B); 
providing, by the computing device and to a user computing device, data for the user computing device to generate a user interface comprising at least some charter information for at least one charter aircraft or flight of the plurality of charter aircraft or flights, and fields to enter search criteria comprising a starting location selection field, an end location selection field, and a date selection field (Fig. 5A and Fig. 5B); 
receiving, by the computing device and from the user computing device, user- input search criteria comprising user starting location, user ending location, and date of travel (Fig. 5a and 5B0; 
querying, by the computing device and based on the user-input search criteria, the database for records matching the user-input search criteria (Para. 83 and 98); 
sending, by the computing device and to the user computing device, search results associated with the records matching the user-input search criteria, wherein the search results comprise potential charters not yet scheduled for the given aircraft of the charter transportation provider based on the user-input search criteria, the home base of the given aircraft, the plurality of potential departure airports or starting locations of the given aircraft, the plurality of potential landing airports or ending locations of the given aircraft, and the charter price per hour for the given aircraft or movable vehicle or 
based on the search results and additional user input, booking, by the computing device, at least a portion of the given aircraft for a charter to be scheduled based on the charter price per hour for the given aircraft (Para. 88 and 204-205).
It would have been obvious to one of ordinary skill at the time of the filling to combine the flexible scheduling of a multi-modal transport system as taught in Kumar with the dynamic scheduling system of charter flights as taught in FOX. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, Kumar teaches the method of claim 2, wherein the charter availability information comprises a re-routing radius, available charter dates, and a minimum cost per charter trip (Para. 95 and 103).

As per claim 4, Kumar teaches the method of claim 2, wherein the flight or location information comprises a current geographic location of an aircraft, a cost of the .


Claim 2, 5, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2020/0182637 A1) in view of Fox et al. (US 2018/0101802 A1) and  in further in view of Fahey at al. (US 2020/0134705 A1).

As per claim 2, Kumar in view of Fox teach the method of claim 1, wherein the charter information comprises charter availability information (Fig. 5a); flight or movable location information (Para. 37-38); and information comprises charter space information or charter seat information (table 8)
Kumar and Fox do not explicitly teach however Fahey teaches: aircraft or photos (Para. 224), and aircraft model information (Para. 223).

It would have been obvious to one of ordinary at the time of filling to combine the systems and methods for implementing multi-modal transport as taught in Kumar with dynamic charter flight scheduling system of Fox further with the aircraft picture and specification as taught in Fahey. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	


As per claim 6, Kumar in view of Fox teach the method of claim 1. Kumar and Fox do not explicitly teach however Fahey teaches method of claim 1, wherein the search criteria comprises aircraft types and a price range (Para. 104, 116, and 263). The motivation to combine references is the same as seen in claim 2.

As per claim 7, Kumar in view of Fox teaches the method of claim 1. Kumar and Fox do not explicitly teach however Fahey teaches method of claim 1, wherein the search results comprise five or more of a model of an aircraft, aircraft type, aircraft safety rating, a number of fuel stops, a speed of the aircraft, a range of the aircraft, a payload weight capacity of the aircraft, inflight WIFI availability, and a number of televisions in the aircraft (Para. 104, 116, and 263). The motivation to combine references is the same as seen in claim 2.
Claim 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2020/0182637 A1) in view of Fox et al. (US 2018/0101802 A1) and  in further in view of Moser (US 2017/0032682 A1).

As per claim 8, Kumar in view of Fox teach method of claim 1. Kumar and Fox do not explicitly teach however Moser teaches, further comprising: providing, by the computing device, an auction for a seat or space on one or more legs of a multiple leg charter, wherein the auction parameters are set by a current passenger who booked the seat or space (Para .65); receiving, by the computing device and from the user computing device, a bid for the seat or space on one or more legs of the multiple leg charter; and in response to determining that a time period has elapsed and that a minimum bid threshold has been satisfied, determining, by the computing device, a winning bid for the seat or space (Para. 25 and 65).
It would have been obvious to one of ordinary at the time of filling to combine the systems and methods for implementing multi-modal transport as taught in Kumar wit the dynamic charter flight scheduling system as taught in Fox, further with auction bidding for of flights as taught in Moser.  The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 10, Kumar in view of Fox teach the method of claim 1. Kumar and Fox does not explicitly teach however Moser teaches method of claim 1, further comprising: receiving, by the computing device and from the user computing device, a .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2020/0182637 A1) in view of Fox et al. (US 2018/0101802 A1) and  in further in view of Oliver Gomila et al. (US 2020/0284600 A1).

As per claim 9, Kumar in view of Fox teach the method of claim 1. Kumar and Fox do not explicitly teach however Oliver Gomila teaches method of claim 1, further comprising: determining, by the computing device, a carbon offset based on one or more of a flight speed, a flight range, fuel burn, a flight efficiency of an aircraft model, and a specific distance associated with a given route or flight, wherein the carbon offset is a currency-equivalent amount equal to a financial negative value of carbon emissions; and causing an end-user user interface to display the determined carbon offset (Para. 45 and 102).
It would have been obvious to one of ordinary at the time of filling to combine the systems and methods for implementing multi-modal transport as taught in Kumar with the dynamic scheduling system of charter flights as taught in Fox, further with methods and systems for conversion of physical movements to carbon units as taught in Moser.  The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did 


Claims 11-20 recite substantially similar limitations as seen above and hence are rejected for similar rationale as noted above. 

Response to Arguments
The Applicant states that Kumar system is based on flights that have been already been scheduled and not based on potential departure and landing airports. The arguments are moot in view of new citations that were added necessitated by claims amendments. In addition, the Examiner that Charter flights are operated for specific unscheduled ternaries; i.e. scheduling charter flights by their nature are for unscheduled flights. See US Department of Transportation. 
https://www.transportation.gov/individuals/aviation-consumer-protection/charter-flights

In addition, the Applicant argues that 101 rejection. The Applicant states that rather than use of each of the API’s specific to the different aircraft providers, An API specific to a travel planning platform may be utilized. This result in the technical benefit of reducing lag time. The Examiner notes that the claims do not teach an API specific to a travel planning platform. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686